Citation Nr: 0719101	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  04-01 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1947 to January 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Seattle, Washington, Department 
of Veterans Affairs (VA) Regional Office (RO).  In his 
January 2004 substantive appeal, the veteran requested a 
hearing before a decision review officer (DRO) at the local 
RO, and a Board hearing.  In a May 2006 Travel Board Hearing 
Election Form, the veteran withdrew his request for a Travel 
Board hearing.  In a June 2006 Informal Conference Report, 
the DRO reported that the veteran also withdrew his request 
for a local RO hearing.     


FINDING OF FACT

It is not shown that the veteran has a medical diagnosis of 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2006 letter, VA provided the veteran notice 
regarding the assignment of disability ratings and effective 
dates of awards.  Although this notice did not precede 
initial adjudication of the claim, the veteran is not 
prejudiced by such defect.  As the Board is denying the claim 
seeking service connection for PTSD, any questions as to 
these downstream elements are moot.  

The veteran was advised of VA's remaining duties to notify 
and assist in the development of the claim prior to the 
initial adjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  A February 2003 letter 
explained the evidence necessary to substantiate his claim, 
including evidence that the veteran currently suffers from 
the claimed disability.  Moreover, the letter outlined what 
evidence VA was responsible for obtaining, and what evidence 
the veteran was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  

Service records, with the exception of a January 1954 EXTRACT 
document, are unavailable, and as indicated by a February 
2003 reply from the National Personnel Records Center (NPRC), 
are presumed to have been destroyed in the 1973 fire at the 
NPRC.  In a March 2003 letter, the RO requested that the 
veteran submit other evidence in lieu, such as statements by 
persons who served with him, or from military medical 
personnel.  No such evidence has been received.  Since no 
competent evidence shows that the veteran currently suffer 
from PTSD, evidence of events during service would not alter 
the outcome of this appeal.

The veteran has not identified any medical evidence pertinent 
to his claim and has not sought VA assistance in obtaining 
any pertinent evidence. Indeed, in his February 2003 claim, 
he indicated that he has never received treatment for PTSD.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  While this appeal was pending, the U.S. Court of 
Appeals for Veterans Claims issued a decision that explained 
its interpretation of the requirements of 38 C.F.R. 
§ 3.159(c)(4).   See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  This regulation provides that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.   See 38 C.F.R. 
§ 3.159(c)(4).  

Here, there is no competent evidence that the veteran has 
PTSD.  He bases his claim solely on his own opinion and 
statements.  As a layperson, he is not competent to provide a 
medical opinion or diagnosis as to the nature of his claimed 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because there is no competent evidence that the veteran has, 
or might have, PTSD, the Board finds that a VA examination or 
medical opinion is not necessary.

B.  Factual Background

The veteran contends that he suffers from PTSD as a result of 
the result of racially biased treatment by military officers 
and witnessing the capture of fellow servicemen by the enemy.  

The EXTRACT from the veteran's service records reveals merely 
that he received an honorable discharge for ETS (end of tour 
of service), and received a lump sum payment for 60 days of 
accumulated leave.  The postservice records in the claims 
file are silent as to any objective evidence pertinent to 
this claim.  Other than his own assertions, the veteran has 
not presented (or identified for VA to secure/assist in 
securing) any evidence pertinent to his claim.

C.  Legal Criteria and Analysis

As the veteran's service records were apparently destroyed by 
a fire at the storage facility, VA has a heightened duty to 
assist him in developing his claims.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This duty includes a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
Board has considered this heightened duty in adjudicating the 
veteran's claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     
§§ 3.303, 3.304.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A threshold matter that must be satisfied in any claim 
seeking service connection is that it must be shown that the 
veteran has the disability for which service connection is 
sought.  See 38 U.S.C.A. § 1110.  Without competent evidence 
of PTSD, service connection cannot be granted for this 
disability.  See also 38 C.F.R. § 3.304(f).  Here, there is 
no competent evidence that the veteran suffers from PTSD.  
Because he is a layperson, his own allegations that he has 
such disease are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
any competent evidence that the veteran has PTSD, there is no 
valid claim of service connection for such disease, and the 
claim must be denied.  Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While there is no need to proceed further and 
address further requirments that must be met to establish 
service connection for PTSD, it is also noteworthy that there 
is no evidence that the veteran engaged in combat with the 
enemy; furthermore, his alleged stressor events in service 
(i.e., allegations of racially biased treatment) are reported 
only generally.  He has not provided any supporting 
statements/evidence, nor has he provided any specific 
information that would enable VA to seek verification of a 
stressor event.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


